Title: From George Washington to Brigadier General James Hamilton, 29 November 1778
From: Washington, George
To: Hamilton, James


  
    sir.
    Head Qrs [Fishkill, N.Y.] Novr 29th 1778
  
I was last night honored with your polite Letter of the 25th Instant—and am much obliged by the favourable sentiments you are pleased to entertain of me.
I feel for the situation of Capn Fetherstone, in whose favor you interest yourself, but yet It is not in my power to comply with your request in his behalf. I should hope he may secure his claim by writing to Sr Henry Clinton—and his friends upon the subject—and If it should be thought that this expedient would answer any good purpose and the Captain will write, His Letters shall be transmitted by an early flag. In consequence of a proposition from His Excelly Sr Henry Clinton and Others on the part of the Honorable the Congress—it is probable there will be a meeting of Commissioners from the two Armies, in the course of a few days, to confer upon matters respecting the exchange of the Convention Officers and those of our Army, prisoners with him. I cannot tell what the result may be; but I shall be happy if it produces relief to the parties who are the Objects of the meeting. I have the Honor to be with respect sir Yr Most Obedt servant

  G.W.

